ORDER

PER CURIAM.
Leonard Stevens (Father) appeals from the trial court’s judgment terminating his parental rights to his son, J.M.T. (Child), contending there was insufficient evidence supporting the grounds for termination and the court’s finding that termination was in the best interests of Child. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment that grounds for termination of Father’s parental rights exist is supported by substantial evidence, In re T.E, 35 S.W.3d 497, 501 (Mo.App. E.D.2001), and that such termination is in Child’s best interest and was not an abuse of discretion. In re A.M.S., 272 S.W.3d 305, 308 (Mo.App. W.D.2008). An extended opinion would have no precedential value. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).